Citation Nr: 1213166	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  10-26 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran served on active duty from September 1953 to September 1956; November 1956 to November 1962; from January 1963 to December 1968; and, from June 1971 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi that denied service connection for PTSD.

Claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly characterized the issue on appeal as reflected on the title page.

In April 2011 the Veteran and his wife testified in a hearing before the RO's Decision Review Officer.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the service treatment records (STRs) and service personnel records show that in January 1957, the Veteran wrote a letter to President Eisenhower begging to be released from service because he was worried about his parents; in February 1957 he was psychiatrically committed by his unit because of catatonic symptoms.  After five days  he was released back to duty; the contemporary diagnosis was situational maladjustment, acute and severe, manifested by catatonia and disorientation for place, stress minimal, separation from girlfriend; impairment none; recovered with sedation and psychotherapy.  In January 1968 the Veteran was treated for dizziness, nausea and nervousness; the clinical impression was "anxiety."  Thereafter the Veteran served a full career in the military without further incidence of psychiatric symptoms, retiring in June 1976.  His retirement physical examination in January 1976 noted psychiatric evaluation as "normal" and in the corresponding Report of Medical History the Veteran denied history of depression or excessive worry or nervous trouble of any sort.

Following service the Veteran was diagnosed to have anxiety disorder in 2004 and 2006, with no link to service indicated in the records.  Beginning in 2007, he has been diagnosed to have PTSD due to various service stressors.  In regard to the service stressors responsible for that diagnosis, however, their particulars have not been entirely consistent with the Veteran's service records, and the stressor responsible for the diagnosis has varied.  Significantly, none of the medical professionals interacting with the Veteran have offered any opinion as to the potential relationship between the Veteran's current psychiatric diagnosis, and his in-service episodes of anxiety and situational maladjustment.  Such an opinion should be obtained.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be asked to identify any places at which he has received private psychiatric treatment since 2009, the records of which should then be sought.

2.  Copies of any records of VA psychiatric treatment dated after May 2010, should be associated with the claims file.  

3.  After the forgoing has been accomplished, the Veteran should be scheduled for a VA psychiatric examination in order to identify all current psychiatric diagnoses, and to obtain an opinion as to whether it is at least at likely as not the episode in service in 1957 that was characterized as a situational maladjustment manifested by catatonia and disorientation for place, and/or the episode of anxiety in service in 1968, were early manifestations of any current psychiatric diagnosis.  The claims file should be provided to the examiner in connection with the examination, and any opinion provided should be supported with a complete rationale.  If it is not possible to provide the requested opinion without resort to speculation, that also should be explained.  

4.  Thereafter, the claim should be re-adjudicated, and if the decision remains adverse to the Veteran, he should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for its review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



